UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Secrities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	September 1, 2015 — February 29, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Semiannual report 2 | 29 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Summary of dividend reinvestment plans 15 Financial statements 17 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Since the start of the year, stock markets around the world have experienced heightened volatility in response to a challenging investment environment. Many factors have fueled the market swings, including record low oil prices, fears of a global recession, China’s continued economic slowdown, and divergent monetary policies from central banks. Recently, within fixed-income markets, investors have generally sought traditional “safe havens” of higher-quality bonds. In the United States, economic growth is positive, but remains tepid compared with past recoveries. Unemployment continues to fall, consumer spending is showing strength, and the housing market has been recovering. Moreover, the Federal Reserve has stated that its pace of interest-rate increases will be “gradual.” Although today’s conditions may seem challenging, Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from a team of global equity research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended February 29, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. The blended benchmark was previously shown as two individual indexes. † Returns for the six-month period are not annualized, but cumulative. 4 High Income Securities Fund Interview with your fund’s portfolio managers What were the greatest influences on the high-yield bond and convertible securities markets during the six months ended February29, 2016? Rob: High-yield bonds faced a challenging market environment for much of the past six months, at times experiencing tumultuous conditions. In the first part of the period, investors waited for the long-anticipated rate increase from the Federal Reserve. The uncertainty of its exact timing and magnitude created anxiety among investors. In addition, the Paris terrorist attacks in November fueled geopolitical concerns, and in December, amid growing focus on the Fed’s potential action, a high-yield bond mutual fund halted redemptions and closed. Credit concerns spiked, and the high-yield sector experienced heavy outflows, which pushed prices lower. As 2016 opened, investors became increasingly concerned about ongoing disruptions in the commodities markets and the prospects of a global recession. Tensions began to ease toward the end of the period, however, as a string of economic reports came in better than expected. Crude oil prices appeared to stabilize, and central banks in Europe, Japan, and China indicated that they would provide further economic stimulus, if needed. *The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/29/16. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. High Income Securities Fund 5 Eric: The convertible securities market got off to a strong start but then also faced significant volatility, with the underlying equities of convertible securities generally experiencing greater price declines than the broader equity market. Investors shared many of the same concerns as high-yield bond investors, and there was also some individual company volatility in the convertibles market that resulted from disappointing earnings announcements. The announcements tended to come from companies affected by the economic slowdown in China and other emerging markets, as well as low commodity prices and a strong U.S. dollar that curbed the value of revenue collected overseas. The six-month reporting period ended on a more positive note, however. Convertibles prices started to rebound in mid-February when U.S. equities rallied in response to higher oil prices. Credit spreads also began to tighten, indicating that investors were more comfortable taking on risk. Credit spreads are the incremental yields that investors are paid for taking on additional risk. The fund’s absolute return at net asset value was negative, but on a relative basis, the fund did better than its benchmark, which is an equal blend of the JPMorgan Developed High Yield Index and the BofA Merrill Lynch All - Convertibles Speculative Quality Index. What contributed to the fund’s performance? Rob: The fixed-income portion of the fund outperformed the fixed-income index that Credit qualities are shown as a percentage of net assets as of 2/29/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Data in the chart reflect a new calculation methodology put into effect within the past six months. 6 High Income Securities Fund makes up that portion of the fund’s custom benchmark — the JPMorgan Developed High Yield Index — and additionally, produced a negative return. The largest contributor to relative performance was an underweight allocation to the energy sector versus the benchmark. An overweight allocation to industrials, along with an underweight allocation to transportation, compared with the benchmark, also helped relative performance. Eric: The convertibles portion of the fund also outperformed the convertibles index that makes up that portion of the fund’s custom index — the BofA Merrill Lynch All-Convertibles Speculative Quality Index — but had a negative absolute return. On a relative basis, the fund benefited from a combination of sector underweighting and security selection versus the benchmark. The greatest contributors to relative performance were security selection within consumer staples, overweight positioning in communication services, and an underweight allocation to the energy sector. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/29/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. High Income Securities Fund 7 At the issuer level, we avoided or underweighted positions in commodity-sensitive names, such as Whiting Petroleum — which we did not hold convertibles in — and Cobalt International Energy, which was underweighted. This strategy benefited performance, as the price of crude oil dropped nearly 37% during the period on news of higher inventories, among other factors. The fund’s out-of-benchmark position in Tyson Foods also contributed to returns. The company’s cost margins increased, and its fourth quarter earnings were solid. Overall, consumer staples names that were considered to be relatively defensive fared well. What detracted from the fund’s performance? Eric: Positive performance in the fund’s convertibles holdings was modestly offset by underweight positioning and security selection in technology, including SanDisk, NVIDIA, and Microchip Technology. Security selection in the health-care and transportation sectors also detracted from returns. Rob: The greatest detractors from returns in fixed income were an overweight allocation in utilities, an underweight allocation and security selection in technology, and security selection in the cable and satellite sector. At the issuer level, modest overweights to EP Energy, Avaya, and GenOn Energy also limited performance. This chart shows how the fund’s weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 High Income Securities Fund What is your outlook for the coming months? Eric: We are constructive on the convertible securities market. Prior to the recent drop in prices, convertibles had followed the equity market higher from 2009 through 2015. The price correction in the second half of 2015 through mid-February2016 created buying opportunities, in our opinion, because it resulted in a more balanced convertibles market — that is, the average security price has fallen to just above par, equity sensitivity in the market has declined, and the yield in the convertible market has risen. As a result, we believe that the market has become more statistically cheap — specifically, the market now trades at a discount to its theoretical value. For example, convertibles’ underlying equities are trading at lower multiples of earnings and cash flow than the broader markets, and, in our view, appear to have better growth prospects than the wider universe. We think that the combination of these factors creates an appealing backdrop for investing in convertibles. While we are cognizant of the uncertainty in the financial markets today, we continue to believe that the hybrid nature of convertible securities offers investors a risk-managed way to harness the potential for equity-like returns while capturing some degree of support from their fixed-income attributes. Rob: Our outlook for high-yield bonds is also positive. In our view, the so-called “spread sectors” — those sectors with more incremental risk and incremental yield than risk-free U.S. Treasuries — offer attractive levels of compensation for credit, prepayment, and liquidity risks to investors who know how to analyze those risks. We believe that most high-yield issuers — excluding those in more commodity-sensitive industries — are in reasonably good shape from a credit perspective, especially when viewed in light of a backdrop that we expect will include continued improvement in the U.S. economy. Defaults in the high-yield market remain well below average as of the end of the reporting period. With interest rates at low levels, we believe that high-yield issuers should continue to benefit from low debt-servicing costs, which could keep the default rate below the long-term historical average for some time. Thank you, gentlemen, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun, CFA, has an M.B.A. from the Booth School of Business at the University of Chicago and a B.S. from San Diego State University. He joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from the Booth School of Business at the University of Chicago and a B.S. from the Wharton School at the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. High Income Securities Fund 9 IN THE NEWS To remain in the European Union or to leave the European Union? That is the question British voters will answer when they head to polls on June23. After months of debate, the question of a “Brexit,” shorthand for Britain’s possible exit from the 28-nation European Union (EU), will go before British voters in a referendum vote. Brexit supporters believe that departure from the Brussels-based partnership will help better serve Britain’s national interests on financial issues, immigration, and other matters. Brexit opponents argue that Britain’s EU membership affords the country certain benefits, including bargaining powers on issues of trade and defense. They also warn of dire economic consequences for Britain if a departure takes place, including negative effects on both the country’s currency and its credit rating. For the EU, the loss of Britain —the EU’s second-largest economy —would potentially weaken the union at a time when it is struggling with various issues, including slowing economic growth and an ongoing refugee crisis. 10High Income Securities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 2/29/16 NAV Market price Annual average Life of fund (since 7/9/87) 8.23% 7.81% 10 years 65.61 69.14 Annual average 5.17 5.40 5 years 15.85 9.02 Annual average 2.99 1.74 3 years 4.20 0.53 Annual average 1.38 0.18 1 year –11.41 –11.55 6 months –6.69 –2.17 Performance assumes reinvestment of distributions and does not account for taxes. Performance is shown net of expenses. Fund price and distribution information For the six-month period ended 2/29/16 Distributions Number 6 Income $0.1854 Capital gains — Total Share value NAV Market price 8/31/15 $8.67 $7.33 2/29/16 7.91 6.99 Current rate (end of period) NAV Market price Current dividend rate* 4.69% 5.30% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. High Income Securities Fund 11 Comparative index returns For periods ended 2/29/16 Fund’s blended benchmark 50% JPMorgan Developed High Yield Index/50% BofA Lipper Convertible Securities Merrill Lynch All-Convertibles Funds (closed-end) Speculative Quality Index category average* Annual average Life of fund (since 7/9/87) —† 7.80% 10 years 81.04% 48.67 Annual average 6.12 3.98 5 years 18.53 13.63 Annual average 3.46 2.51 3 years 3.51 3.96 Annual average 1.16 1.21 1 year –13.05 –15.50 6 months –8.23 –10.69 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/16, there were 13, 11, 11, 11, 9, and 2 funds, respectively, in this Lipper category. † The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. The BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 NAV Market price Annual average Life of fund (since 7/9/87) 8.39% 7.98% 10 years 72.13 76.87 Annual average 5.58 5.87 5 years 21.52 14.21 Annual average 3.97 2.69 3 years 7.38 3.81 Annual average 2.40 1.25 1 year –6.24 –5.63 6 months 0.83 6.50 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 High Income Securities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. BofA Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. High Income Securities Fund 13 Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2016, Putnam employees had approximately $457,000,000 and the Trustees had approximately $123,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14High Income Securities Fund Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent High Income Securities Fund15 distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16High Income Securities Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Income Securities Fund 17 The fund’s portfolio 2/29/16 (Unaudited) CORPORATE BONDS AND NOTES (42.0%)* Principal amount Value Basic materials (4.7%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $150,000 $142,500 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 65,000 68,250 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 100,000 80,500 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 10,000 7,865 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 150,000 158,250 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 60,000 66,750 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 126,750 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 150,000 139,800 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 115,000 121,900 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 312,000 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 40,000 29,000 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 60,000 43,350 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 120,000 109,800 Coveris Holding Corp. 144A company guaranty sr. unsec. notes 10s, 2018 165,000 141,075 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 55,000 50,600 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 65,000 33,638 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 125,000 65,000 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 175,000 187,250 HD Supply, Inc. company guaranty sr. unsec. notes 11 1/2s, 2020 80,000 88,400 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 160,000 168,400 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 135,000 141,413 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 175,000 99,313 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 140,000 131,950 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 30,000 27,450 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 115,000 98,684 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 135,000 103,950 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 55,000 56,925 18High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Basic materials cont. Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) $125,000 $115,000 Mercer International, Inc. company guaranty sr. unsec. notes 7s, 2019 (Canada) 60,000 55,800 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 50,325 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 45,000 32,063 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 145,000 138,113 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 240,000 222,600 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 70,000 60,200 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 191,000 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 70,000 65,450 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 80,000 83,200 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 75,000 84,000 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 100,000 103,375 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2024 40,000 41,500 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 35,000 36,050 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 30,000 31,725 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 75,000 81,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 135,000 135,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 80,000 75,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 9,375 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 20,000 19,500 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 175,000 132,781 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 85,000 73,313 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 20,700 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 100,000 102,000 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 140,000 130,375 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 175,000 182,438 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 35,000 36,400 High Income Securities Fund19 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Capital goods (3.9%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $325,000 $318,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 105,000 111,825 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 80,000 76,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 165,000 161,700 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 95,000 95,713 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 85,000 82,025 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 80,000 72,800 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 55,000 57,200 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 35,000 35,000 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 45,000 46,800 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 140,000 111,650 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 160,875 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 65,000 69,388 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 65,000 64,350 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 350,000 263,813 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 55,000 57,888 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 185,000 176,213 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 160,000 215,584 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 25,000 26,063 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 235,000 259,440 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 115,000 96,888 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 107,800 MTW Foodservice Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2024 130,000 136,988 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 190,000 171,950 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 105,000 103,688 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 130,000 130,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 201,413 20High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 $95,000 $98,325 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 245,000 231,525 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 85,000 87,338 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 80,000 78,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 150,000 143,250 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 147,938 Communication services (5.3%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 400,000 385,950 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 148,820 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 32,900 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 41,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 125,000 124,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 36,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 50,375 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 160,000 163,000 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 105,000 105,276 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 5,000 4,888 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 25,313 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 240,000 220,200 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 15,000 13,763 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 175,000 185,281 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 55,000 57,613 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 70,000 59,850 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 50,000 50,750 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 170,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 80,000 71,884 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 10,000 8,863 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 25,950 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 110,000 110,138 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 205,000 207,050 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 40,000 41,300 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 80,000 55,600 High Income Securities Fund 21 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Communication services cont. Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) $50,000 $25,125 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 25,000 7,500 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 35,000 10,675 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 100,000 103,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 41,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 90,000 92,475 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 45,000 46,125 Numericable-SFR SAS 144A company guaranty sr. notes 6s, 2022 (France) 200,000 197,750 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 25,000 26,000 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 56,887 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 $65,000 72,044 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 260,000 188,500 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 60,000 46,950 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 77,800 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 115,000 119,382 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 275,000 203,500 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 265,000 199,413 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 140,000 147,000 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 220,000 222,200 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 173,250 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 40,000 41,200 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 25,000 25,938 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 48,150 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 46,238 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 125,000 128,750 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 195,000 199,388 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 180,000 161,100 22High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Communication services cont. WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 $215,000 $196,188 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 200,000 184,000 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 200,000 161,375 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 185,000 134,125 Consumer cyclicals (8.5%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 72,450 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 65,000 67,194 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 105,000 108,019 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 145,000 124,700 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 113,733 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 106,000 79,500 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 100,000 36,500 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 75,000 77,063 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 131,950 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 70,975 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 140,000 147,700 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 55,000 57,613 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 81,800 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 30,900 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 62,025 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 66,056 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 15,713 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 65,000 65,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 190,000 166,725 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 320,100 High Income Securities Fund 23 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 $55,000 $15,400 Dana Holding Corp. sr. unsec. notes 6s, 2023 30,000 28,650 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 47,869 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 30,000 31,500 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 125,000 124,688 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 100,000 102,750 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 200,000 189,000 General Motors Co. sr. unsec. notes 5.2s, 2045 20,000 17,277 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 80,000 47,200 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 140,000 141,708 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 40,000 40,250 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 185,000 194,481 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 170,000 124,233 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $220,000 216,425 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 130,000 91,650 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 95,000 97,850 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 60,000 60,750 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 20,000 18,300 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 80,000 52,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 165,000 129,938 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 95,000 106,163 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 50,000 53,625 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 75,000 78,188 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 45,000 46,238 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 15,000 15,600 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 35,000 36,225 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 125,000 128,515 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 125,000 123,438 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 70,000 70,350 24 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 $30,000 $30,188 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 110,000 113,850 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 160,000 138,400 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 110,000 117,700 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 20,000 20,400 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 79,275 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 65,000 68,738 Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 25,000 25,438 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 139,000 84,443 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 116,900 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 175,000 105,438 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 60,000 42,294 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 190,000 197,600 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 155,000 160,038 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 90,000 92,700 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 55,000 57,613 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 140,000 136,237 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 160,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 90,000 87,300 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 135,000 153,225 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 155,000 156,744 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 40,000 40,650 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 45,000 44,325 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 70,000 68,950 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 60,000 60,675 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 54,000 55,350 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 160,000 156,800 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 130,000 130,975 High Income Securities Fund 25 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 $35,000 $27,300 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 340,000 266,900 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 35,000 18,900 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 95,000 92,388 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 80,000 83,000 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 45,000 45,619 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 45,000 44,888 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 70,000 73,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 224,917 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 65,000 68,494 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 5,000 5,375 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 10,000 10,538 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 110,000 116,325 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 3/8s, 2024 160,000 162,501 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 15,000 15,300 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 180,000 167,400 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 75,000 69,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 45,000 40,050 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 10,000 9,200 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 60,000 63,600 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 15,000 15,900 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 30,000 30,750 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 35,000 32,725 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 160,000 160,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,000 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 105,000 102,769 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 180,000 180,900 26 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer staples (2.6%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) $230,000 $239,775 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 45,000 45,731 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 197,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 42,638 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 40,000 37,400 BlueLine Rental Finance Corp. 144A notes 7s, 2019 140,000 102,550 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 180,000 153,450 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 195,000 160,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 98,919 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 105,000 107,982 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 129,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 205,000 206,025 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 25,000 25,188 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 90,000 94,950 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 175,000 99,750 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 130,613 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 33,863 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 40,120 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 20,000 19,400 Landry’s, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 220,000 230,450 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 55,000 53,488 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 25,000 25,750 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 89,100 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 165,000 165,413 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 150,000 160,125 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 115,000 39,388 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 139,100 High Income Securities Fund 27 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Energy (2.5%) Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 $60,000 $51,150 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 50,000 42,750 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 90,000 77,850 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 104,800 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 45,675 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 85,000 46,325 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 15,000 8,550 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 61,000 7,930 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 17,000 2,210 California Resources Corp. 144A company guaranty notes 8s, 2022 205,000 51,250 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 31,950 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 143,000 55,770 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 140,000 129,850 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 46,344 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 35,000 10,850 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 10,000 7,300 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 55,000 46,475 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 40,000 4,400 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 235,000 25,850 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 33,150 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 90,000 90,403 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 30,000 27,300 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 135,000 17,550 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 155,000 99,588 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 115,000 2,300 28 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Energy cont. Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 $25,000 $1,063 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 26,000 1,105 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 134,000 14,908 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F 45,000 2 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 120,000 33,000 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 210,000 195,300 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 65,000 56,225 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 50,000 29,250 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 225,000 131,625 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 65,000 35,913 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 55,000 31,075 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 230,000 212,175 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 130,000 135,363 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 45,000 47,462 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 245,000 613 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) † 130,000 25,038 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 65,000 56,225 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 120,000 115,200 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 105,000 2,100 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 21,850 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 22,500 SM Energy Co. sr. unsec. sub. notes 5s, 2024 85,000 33,788 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 8,000 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 2,400 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 55,000 8,250 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 150,000 71,250 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 230,000 107,525 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 71,000 61,060 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 30,811 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 195,000 158,925 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 37,213 High Income Securities Fund 29 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Financials (5.7%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $185,000 $172,050 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 175,000 192,719 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 66,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 55,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 90,000 93,713 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 85,000 82,450 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 70,688 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 100,000 124,750 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 55,000 53,213 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 50,000 51,000 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 105,000 102,244 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 50,000 51,759 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 75,000 75,243 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 45,000 44,775 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 65,000 64,350 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 82,600 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 100,000 100,375 CIT Group, Inc. 144A sr. unsec. notes 6 5/8s, 2018 135,000 141,919 CIT Group, Inc. 144A sr. unsec. notes 5 1/2s, 2019 185,000 191,475 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 25,000 23,500 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 125,000 50,000 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 90,000 87,300 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 65,000 64,756 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 110,000 102,300 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 50,000 47,250 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 99,600 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 110,000 123,750 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 90,000 93,545 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 105,000 102,375 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 50,000 10,500 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ 70,000 58,275 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 155,000 138,725 30High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Financials cont. Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 $215,000 $199,950 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 95,000 82,888 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 80,000 85,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 63,900 iStar, Inc. sr. unsec. notes 5s, 2019 R 5,000 4,656 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 82,031 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 226,767 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $249,000 232,815 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 R 50,000 51,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 125,000 128,125 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 50,000 52,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 100,000 94,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 74,906 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 110,000 114,400 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 105,000 90,038 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 135,000 127,744 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 90,000 84,375 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 30,000 28,950 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 140,000 122,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 148,413 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 265,000 308,725 Royal Bank of Scotland Group PLC jr. unsec. sub. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 97,750 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 26,625 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 125,000 108,906 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 45,000 39,375 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 90,000 86,850 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 170,000 139,400 High Income Securities Fund31 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Financials cont. TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 $175,000 $166,250 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 125,000 115,000 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 90,000 64,125 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 120,000 108,000 Health care (4.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 155,000 158,875 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 75,000 74,363 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 210,000 182,700 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 110,000 110,825 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 110,000 116,738 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 35,000 36,575 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 150,000 150,750 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 120,000 102,900 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 175,000 152,250 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 165,000 118,800 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 135,000 128,925 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 165,000 166,650 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 100,000 100,000 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 125,000 122,188 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 275,000 303,875 HCA, Inc. company guaranty sr. sub. notes 3 3/4s, 2019 65,000 66,138 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 30,000 33,825 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 35,000 35,656 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 135,000 137,700 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 85,000 75,650 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 165,000 151,800 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 90,000 92,700 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 125,000 117,813 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 45,000 46,631 32 High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Health care cont. Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $75,000 $75,938 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 85,000 86,889 Service Corp. International/US sr. unsec. notes 7s, 2017 65,000 68,575 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 125,000 130,625 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 255,000 271,256 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 110,000 103,400 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 40,000 39,750 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 60,000 59,175 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 238,500 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 25,000 25,250 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 140,000 148,680 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 110,000 108,350 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 20,000 18,850 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 137,625 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 100,000 83,938 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 110,000 92,813 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 8,556 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 55,000 45,788 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 110,000 99,550 WellCare Health Plans, Inc. sr. unsec. sub. notes 5 3/4s, 2020 210,000 215,775 Technology (1.8%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 76,594 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 300,000 76,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 285,000 175,275 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 75,000 74,250 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 165,000 165,000 First Data Corp. 144A notes 5 3/4s, 2024 120,000 120,750 First Data Corp. 144A sr. notes 5 3/8s, 2023 105,000 109,200 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 70,000 74,288 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 60,000 62,100 High Income Securities Fund33 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Technology cont. Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 $60,000 $60,450 Infor US, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2022 250,000 216,875 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 105,000 111,563 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 45,000 47,700 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 105,000 96,458 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 90,000 76,950 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 170,000 162,350 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 140,000 50,750 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 145,000 151,163 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 135,000 120,488 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 250,000 236,250 Utilities and power (2.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 85,000 93,288 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 270,000 243,000 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 45,000 39,938 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 150,438 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 225,000 202,500 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 30,675 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 25,000 25,500 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 95,000 75,291 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 12,000 12,150 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 10,000 8,350 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 180,000 166,838 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 80,000 66,200 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 40,000 42,647 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 107,000 97,905 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 65,000 17,550 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 13,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 245,000 71,050 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 55,000 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 145,000 79,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 16,250 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 125,000 75,625 34High Income Securities Fund CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Utilities and power cont. NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 $325,000 $306,719 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2022 30,000 25,350 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 90,000 79,200 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 55,000 45,729 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 123,026 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 63,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 80,000 67,640 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 130,000 110,500 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 60,000 17,550 Total corporate bonds and notes (cost $51,622,934) CONVERTIBLE BONDS AND NOTES (30.9%)* Principal amount Value Basic materials (0.3%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) $355,000 $326,378 Capital goods (0.3%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 740,000 275,650 Communication services (1.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 192,035 Powerwave Technologies, Inc. cv. unsec. sub. notes 3 7/8s, 2027 (In default) † F 1,160,000 116 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,075,000 1,099,188 Communications equipment (0.8%) Ciena Corp. cv. sr. unsec. notes 4s, 2020 618,000 795,289 Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 169,000 110,589 Computers (0.9%) Avid Technology, Inc. 144A cv. sr. unsec. notes 2s, 2020 274,000 173,648 Brocade Communications Systems, Inc. cv. company guaranty sr. unsec. notes 1 3/8s, 2020 365,000 354,963 Citrix Systems, Inc. cv. sr. unsec. notes 1/2s, 2019 435,000 468,984 Consumer cyclicals (6.7%) CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1 5/8s, 2018 480,000 558,000 CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 365,000 377,091 High Income Securities Fund 35 CONVERTIBLE BONDS AND NOTES (30.9%)* cont. Principal amount Value Consumer cyclicals cont. Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 1/8s, 2034 $710,000 $828,925 Lennar Corp. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2020 344,000 648,655 Liberty Interactive, LLC cv. sr. unsec. notes 3 1/2s, 2031 890,000 461,688 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 833,000 1,294,274 Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2 7/8s, 2019 815,000 865,428 Navistar International Corp. cv. sr. unsec. sub. bonds 4 3/4s, 2019 644,000 237,475 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 570,000 799,069 Tesla Motors, Inc. cv. sr. unsec. sub. notes 1 1/4s, 2021 1,570,000 1,233,431 Consumer staples (0.8%) Vector Group, Ltd. cv. sr. unsec. sub. FRN 2 1/2s, 2019 585,000 869,891 Electronics (4.1%) Microchip Technology, Inc. cv. sr. unsec. sub. bonds 1 5/8s, 2025 560,000 537,250 Micron Technology, Inc. cv. sr. unsec. bonds 3s, 2043 890,000 616,325 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 765,000 906,047 NVIDIA Corp. cv. sr. unsec. bonds 1s, 2018 750,000 1,205,625 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 442,000 460,785 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 209,000 317,027 TTM Technologies, Inc. cv. sr. unsec. notes 1 3/4s, 2020 398,000 344,768 Energy (1.7%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 1,255,000 326,300 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 1,195,000 540,738 Energy XXI, Ltd. cv. sr. unsec. bonds 3s, 2018 (acquired various dates from 11/19/13 to 1/24/14 cost $446,469) (In default) † ∆ ∆ 451,000 1,128 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 377,000 160,225 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 621,000 374,541 Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1 3/4s, 2017 840,000 462,000 Trico Marine Services, Inc. cv. sr. unsec. notes 3s, 2027 (In default) † F 500,000 13,750 Financials (3.4%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 R 511,000 517,388 Forest City Realty Trust, Inc. cv. sr. unsec. notes 4 1/4s, 2018 656,000 691,260 Hercules Capital, Inc. cv. sr. unsec. unsub. notes 6s, 2016 453,000 466,024 Radian Group, Inc. cv. sr. unsec. notes 2 1/4s, 2019 410,000 466,375 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 R 631,000 610,098 TCP Capital Corp. cv. sr. unsec. bonds 5 1/4s, 2019 827,000 777,897 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 312,000 167,700 36High Income Securities Fund CONVERTIBLE BONDS AND NOTES (30.9%)* cont. Principal amount Value Health care (4.9%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 $694,000 $681,421 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 681,300 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) † F 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default)† F 445,000 31,150 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 180,000 694,688 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 709,000 759,073 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero%, 3/1/18) 2042 †† 880,000 1,133,550 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2021 (Ireland) 951,000 954,566 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 370,000 362,600 Semiconductor (1.1%) Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 223,000 334,779 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2 5/8s, 2041 370,000 803,363 Software (0.9%) Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 970,000 1,002,738 Technology services (2.7%) j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 570,000 694,688 salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 650,000 775,125 Twitter, Inc. cv. sr. unsec. unsub. bonds 1s, 2021 405,000 338,681 Yahoo!, Inc. cv. sr. unsec. bonds zero%, 2018 1,130,000 1,101,044 Transportation (1.1%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. bonds 2 1/4s, 2022 319,000 243,238 Echo Global Logistics, Inc. cv. sr. unsec. notes 2 1/2s, 2020 385,000 365,991 Scorpio Tankers, Inc. 144A cv. sr. unsec. sub. notes 2 3/8s, 2019 747,000 607,404 Total convertible bonds and notes (cost $39,449,146) CONVERTIBLE PREFERRED STOCKS (22.0%)* Shares Value Basic materials (1.2%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 20,158 $621,749 Smurfit-Stone Container Corp. escrow zero% cv. pfd. F 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 15,650 728,213 Capital goods (0.3%) Stericycle, Inc. $5.25 cv. pfd. 3,866 334,332 Communication services (4.6%) American Tower Corp. $5.50 cv. pfd. R 13,085 1,284,783 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 21,872 1,058,058 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 7,164 761,175 High Income Securities Fund37 CONVERTIBLE PREFERRED STOCKS (22.0%)* cont. Shares Value Communication services cont. Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 7,485 $761,599 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 17,339 1,112,123 Consumer cyclicals (2.6%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 37,550 942,858 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (Italy) 15,943 1,020,352 Stanley Black & Decker, Inc. $6.25 cv. pfd. 8,385 878,077 Consumer staples (1.1%) Tyson Foods, Inc. $2.375 cv. pfd. 16,257 1,173,105 Energy (0.2%) Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 610 11,438 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 11,845 168,910 Financials (6.8%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 22,100 612,239 AMG Capital Trust II $2.575 cv. pfd. 14,140 696,395 Banc of California, Inc. $4.00 cv. pfd. 8,217 582,832 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,718 1,876,917 EPR Properties Ser. C, $1.438 cv. pfd. R 37,670 939,644 iStar, Inc. $2.25 cv. pfd. R 7,445 282,687 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 12,175 545,440 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 960 1,123,800 Welltower, Inc. Ser. I, $3.25 cv. pfd. R 12,177 710,452 Health care (3.6%) Alere, Inc. Ser. B, 3.00% cv. pfd. 1,410 545,318 Allergan PLC Ser. A, 5.50% cv. pfd. 1,995 1,927,130 Anthem, Inc. $2.63 cv. pfd. 12,115 535,968 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) † 1,012 906,853 Utilities and power (1.6%) Dominion Resources, Inc./VA $3.188 cv. pfd. 14,543 705,626 Dynegy, Inc. Ser. A, $5.375 cv. pfd. 3,886 145,880 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 46,535 Exelon Corp. $3.25 cv. pfd. 18,828 841,612 Total convertible preferred stocks (cost $24,576,023) COMMON STOCKS (0.9%)* Shares Value Ally Financial, Inc. † 6,580 $115,676 Berry Plastics Group, Inc. † 2,925 91,055 Blue Buffalo Pet Products, Inc. † 2,710 49,593 CIT Group, Inc. 1,606 47,875 Connacher Oil and Gas, Ltd. (Canada) † 1,592 274 DISH Network Corp. Class A † 1,525 71,873 Eldorado Resorts, Inc. † 4,445 44,494 EP Energy Corp. Class A † 5,301 9,118 General Motors Co. 1,650 48,576 38 High Income Securities Fund COMMON STOCKS (0.9%)* cont. Shares Value Gulfport Energy Corp. † 5,875 $141,000 Hilton Worldwide Holdings, Inc. 2,130 44,261 Live Nation Entertainment, Inc. † 3,145 69,159 Lone Pine Resources Canada, Ltd. (Canada) † F 5,612 56 Lone Pine Resources, Inc. Class A (Canada) † F 5,612 56 Penn National Gaming, Inc. † 6,025 83,386 Service Corp. International/US 3,110 73,147 Seventy Seven Energy, Inc. † 2,750 1,320 Spectrum Brands Holdings, Inc. 655 62,729 Total common stocks (cost $1,229,906) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 $203,234 $176,941 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 44,888 44,139 Total senior loans (cost $243,352) PREFERRED STOCKS (—%)* Shares Value M/I Homes, Inc. Ser. A, $2.438 pfd. 2,037 $51,068 Total preferred stocks (cost $42,943) SHORT-TERM INVESTMENTS (4.1%)* Shares Value Putnam Short Term Investment Fund 0.41% L 4,422,826 $4,422,826 Total short-term investments (cost $4,422,826) TOTAL INVESTMENTS Total investments (cost $121,587,130) Key to holding’s currency abbreviations CAD Canadian Dollar GBP British Pound USD / $ United States Dollar Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $108,673,763. † This security is non-income-producing. The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. High Income Securities Fund 39 ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,128, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,525 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $396,798) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. British Pound Sell 3/16/16 $207,951 $225,323 $17,372 State Street Bank and Trust Co. Canadian Dollar Sell 4/20/16 126,540 123,137 (3,403) WestPac Banking Corp. Canadian Dollar Sell 4/20/16 49,670 48,338 (1,332) Total 40High Income Securities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods $91,055 $—­ $—­ Communication services 71,873 —­ —­ Consumer cyclicals 289,876 —­ —­ Consumer staples 112,322 —­ —­ Energy 151,712 —­ 112 Financials 163,551 —­ —­ Health care 73,147 —­ —­ Total common stocks —­ Convertible bonds and notes —­ 33,454,401 106,056 Convertible preferred stocks 168,910 23,713,190 657 Corporate bonds and notes —­ 45,607,042 2 Preferred stocks —­ 51,068 —­ Senior loans —­ 221,080 —­ Short-term investments 4,422,826 —­ —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $12,637 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. Transfers between Level 1 and Level 2 during the reporting period, totaling $1,648,091, are the result of changing to a pricing service as the source for the securities prices. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. High Income Securities Fund 41 Statement of assets and liabilities 2/29/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $117,164,304) $104,276,054 Affiliated issuers (identified cost $4,422,826) (Note 5) 4,422,826 Dividends, interest and other receivables 1,368,586 Receivable for investments sold 182,751 Unrealized appreciation on forward currency contracts (Note 1) 17,372 Total assets LIABILITIES Payable for investments purchased 607,094 Payable for shares of the fund repurchased 193,015 Payable for compensation of Manager (Note 2) 189,153 Payable for custodian fees (Note 2) 7,170 Payable for investor servicing fees (Note 2) 9,053 Payable for Trustee compensation and expenses (Note 2) 86,458 Payable for administrative services (Note 2) 438 Distributions payable to shareholders 425,828 Unrealized depreciation on forward currency contracts (Note 1) 4,735 Other accrued expenses 70,882 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 4) $139,455,852 Undistributed net investment income (Note 1) 495,139 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (18,401,605) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (12,875,623) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($108,673,763 divided by 13,745,216 shares) $7.91 The accompanying notes are an integral part of these financial statements. 42 High Income Securities Fund Statement of operations Six months ended 2/29/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $4,702 from investments in affiliated issuers) (Note 5) $2,271,145 Dividends 867,956 Total investment income EXPENSES Compensation of Manager (Note 2) 404,909 Investor servicing fees (Note 2) 29,435 Custodian fees (Note 2) 10,697 Trustee compensation and expenses (Note 2) 4,866 Administrative services (Note 2) 1,930 Auditing and tax fees 45,356 Other 38,553 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (3,883,659) Net increase from payments by affiliates (Note 2) 63 Net realized gain on foreign currency transactions (Note 1) 19,633 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 5,601 Net unrealized depreciation of investments during the period (7,929,368) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. High Income Securities Fund 43 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 2/29/16* Year ended 8/31/15 Operations: Net investment income $2,603,355 $5,403,371 Net realized gain (loss) on investments and foreign currency transactions (3,863,963) 4,831,680 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (7,923,767) (19,326,431) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (2,623,737) (5,647,300) Decrease from capital share transactions (Note 4) (6,544,861) (9,893,490) Total decrease in net assets NET ASSETS Beginning of period 127,026,736 151,658,906 End of period (including undistributed net investment income of $495,139 and $515,521, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 14,648,291 15,867,867 Shares repurchased (Note 4) (903,075) (1,219,576) Shares outstanding at end of period 13,745,216 14,648,291 * Unaudited. The accompanying notes are an integral part of these financial statements. 44High Income Securities Fund Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended Year ended 2/29/16** 8/31/15 8/31/14 8/31/13 8/31/12 8/31/11 Net asset value, beginning of period Investment operations: Net investment income (loss) a .18 .35 .36 .44 .49 .50 Net realized and unrealized gain (loss) on investments (.82) (.95) .82 .56 .13 .22 Total from investment operations Less distributions: From net investment income (.19) (.37) (.43) (.48) (.53) (.53) Total distributions Increase from shares repurchased .07 .08 .05 .03 — — d Net asset value, end of period Market price, end of period Total return at market price (%) b (2.17)* RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .45* .90 .94 .90 .93 .91 Ratio of net investment income (loss) to average net assets (%) 2.21* 3.86 3.91 5.10 6.04 5.86 Portfolio turnover (%) 9* 35 41 48 36 63 * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). d Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. High Income Securities Fund 45 Notes to financial statements 2/29/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2015 through February 29, 2016. Putnam High Income Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The goal of the fund is to provide high current income as a primary objective and capital appreciation as a secondary objective. The fund pursues its objective primarily by investing in both convertible bonds and convertible preferred stocks, which share many of the same characteristics as convertible bonds, but offer greater potential for capital appreciation. The fund also invests significantly in high-yielding non-convertible securities with the potential for capital appreciation. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 46High Income Securities Fund that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. High Income Securities Fund47 The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,735 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 48 High Income Securities Fund At August 31, 2015, the fund had a capital loss carryover of $14,026,989 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $14,026,989 N/A $14,026,989 August 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $122,097,783, resulting in gross unrealized appreciation and depreciation of $4,638,171 and $18,037,074, respectively, or net unrealized depreciation of $13,398,903. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.700% of the first $500 million of average 0.430% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.420% of the next $5 billion of average net net assets, assets, 0.550% of the next $500 million of average 0.410% of the next $5 billion of average net net assets, assets, 0.500% of the next $5 billion of average net 0.400% of the next $5 billion of average net assets, assets, 0.475% of the next $5 billion of average net 0.390% of the next $5 billion of average net assets, assets, 0.455% of the next $5 billion of average net 0.380% of the next $8.5 billion of average assets, net assets and 0.440% of the next $5 billion of average net 0.370% of any excess thereafter. assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $63 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. High Income Securities Fund 49 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $80, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $9,837,242 $16,641,447 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Shares repurchased In September 2015, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 903,075 common shares for an aggregate purchase price of $6,544,861, which reflects a weighted-average discount from net asset value per share of 13.05%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 399 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $3,156 based on net asset value. 50 High Income Securities Fund Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $3,016,424 $9,732,027 $8,325,625 $4,702 $4,422,826 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $410,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $17,372 Payables $4,735 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $20,660 $20,660 Total High Income Securities Fund51 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $5,552 $5,552 Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts # $17,372 $— $— $17,372 Total Assets $— $— Liabilities: Forward currency contracts # $— $3,403 $1,332 $4,735 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— Net amount $17,372 $(3,403) $(1,332) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 52 High Income Securities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant's identified portfolio managers included in the registrant's report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** September 1 — September 30, 2015	186,788$7.32186,788316,232 October 1 — October 7, 2015— — — 316,232 October 8 — October 31, 2015	135,925	$7.49	135,925	1,310,225 November 1 — November 30, 2015200,049$7.39	200,049	1,110,176 December 1 — December 31, 2015	168,566	$7.34	168,566	941,610 January 1 — January 31, 2016	94,798	$6.88	94,798	846,812 February 1 — February 28, 2016	116,949	$6.79	116,949	729,863 *
